                 Case 1:17-cv-07959-GBD-DCF Document 55 Filed 02/20/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                     Amarpreet Dhaliwal                        )
                             Plaintiff                         )
                                v.                             )      Case No.     17-cv-7959 (GBD)
           HYPR CORP. and George Avetisov                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants HYPR CORP. and George Avetisov                                                                    .


Date:          02/20/2019                                                                 /s/ Jacob S. Wolf
                                                                                         Attorney’s signature


                                                                                           Jacob S. Wolf
                                                                                     Printed name and bar number
                                                                                      Shapiro Arato Bach LLP
                                                                                    500 Fifth Avenue, 40th Floor
                                                                                    New York, New York 10110

                                                                                               Address

                                                                                      jwolf@shapiroarato.com
                                                                                            E-mail address

                                                                                          (212) 257-4883
                                                                                          Telephone number

                                                                                          (212) 202-6417
                                                                                             FAX number
